

116 HR 6315 IH: COVID–19 National Service Response Act
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6315IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Mr. Castro of Texas (for himself and Mr. Guthrie) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo provide administrative support and flexibility to the Corporation for National and Community Service to respond to the COVID–19 national emergency as declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) on March 13, 2020, with respect to the coronavirus.1.Short titleThis Act may be cited as the COVID–19 National Service Response Act. 2.COVID–19 National emergency response for the Corporation for National and Community Service(a)Accrual of service hours(1)Accrual through other service hours(A)In generalNotwithstanding any other provision of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4950 et seq.) or the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.), the Corporation for National and Community Service shall allow an individual described in subparagraph (B) to accrue other service hours that will count toward the number of hours needed for the individual’s education award.(B)Affected individualsSubparagraph (A) shall apply to any individual serving in a position eligible for an educational award under subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12601 et seq.)—(i)who is performing limited service due to COVID–19; or(ii)whose position has been suspended or placed on hold due to COVID–19.(2)Provisions in case of early exitIn any case where an individual serving in a position eligible for an educational award under subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12601 et seq.) was required to exit the position early at the direction of the Corporation for National and Community Service, the Chief Executive Officer of the Corporation for National and Community Service may—(A)deem such individual as having met the requirements of the position; and(B)award the individual the full value of the educational award under such subtitle for which the individual would otherwise have been eligible.(b)Availability of FundsNotwithstanding any other provision of law, all funds made available to the Corporation for National and Community Service under any Act, including the amounts appropriated to the Corporation under the headings OPERATING EXPENSES, SALARIES AND EXPENSES, and OFFICE OF THE INSPECTOR GENERAL under the heading Corporation for National and Community Service under title IV of Division A of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94), shall remain available for the fiscal year ending September 30, 2021.(c)No Required Return of Grant FundsNotwithstanding section 129(l)(3)(A)(i) of the National and Community Service Act of 1990 (42 U.S.C. 12581(l)(3)(A)(i)), the Chief Executive Officer of the Corporation for National and Community Service may permit fixed-amount grant recipients under such section 129(l) to maintain a pro rata amount of grant funds, at the discretion of the Corporation for National and Community Service, for participants who exited, were suspended, or are serving in a limited capacity due to COVID–19, to enable the grant recipients to maintain operations and to accept participants.(d)Extension of Terms and Age LimitsNotwithstanding any other provision of law, the Corporation for National and Community Service may extend the term of service (for a period not to exceed the 1-year period immediately following the end of the national emergency) or waive any upper age limit (except in no case shall the maximum age exceed 26 years of age) for national service programs carried out by the National Civilian Community Corps under subtitle E of title I of the National and Community Service Act of 1990 (42 U.S.C. 12611 et seq.), and the participants in such programs, for the purposes of—(1)addressing disruptions due to COVID–19; and(2)minimizing the difficulty in returning to full operation due to COVID–19 on such programs and participants.